Title: From James Madison to David Humphreys, 5 January 1803
From: Madison, James
To: Humphreys, David


Sir,
Department of State January 5. 1803.
The President has received the letter you addressed to him on the 1st. Inst.
As the constitution of the United States has left with Congress the exclusive authority to permit the acceptance of presents from foreign Governments by persons holding Offices under the United States, the President has thought it most proper that the ornaments addressed to Mrs. Humphreys by the Queen of Spain should be returned into your hands, without deciding how far the Constitution may or may not be applicable to this particular case. The Casket will accordingly be herewith delivered. With sentiments &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   On 1 Jan. 1803 Humphreys wrote Jefferson referring to an earlier letter he had written the president that explained the measures he had taken to avoid the customary farewell present from Charles IV. Humphreys added that Richard Codman had brought from Europe “a small Package (unaccompanied by any letter or Note)” addressed to Ann Frances Humphreys which contained “Ornaments … designed, by their quality & form, for female use.” Mrs. Humphreys wished to deliver them “into the hands of the President” to be disposed of as he should judge proper. Humphreys added that whatever order was given regarding the disposition of the objects “will doubtless be applied in its principle” to the gold-mounted saber and belt he had received from the dey of Algiers in 1795, which were “in possession of the Department of State” (DNA: RG 59, DD, Spain, vol. 5).



   
   Humphreys refused to accept the jewelry, and it remained in Wagner’s possession awaiting the judgment of Congress (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 443).


